UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2331


CALVIN LATIMER,

                     Plaintiff - Appellant,

              v.

NC DEPARTMENT OF TRANSPORTATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:19-cv-00465-GCM)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin G. Latimer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Calvin G. Latimer appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 (2018) complaint and denying his motion for reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Latimer v. North Carolina Dep’t of Transp. No. 3:19-cv-00465-GCM

(W.D.N.C. Oct. 24, 2019 & Nov. 18, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2